             Case 7:14-cr-00476-CS Document 489 Filed 08/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                               ORDER

ANTHONY FORD,                                                       14-CR-476-7 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Anthony Ford’s motion for reduction of sentence under 18

U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Doc. 486), and the Government’s

opposition thereto, (Doc. 488).1

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the



        1
        Defendant also requests release to home confinement, but it is the Bureau of Prisons
(“BOP”), not the Court, that can order such relief. See U.S.C. § 3624(c); CARES Act, Pub. L.
No. 116-136, § 12003(b)(2) (2020). Defendant states that BOP, in denying his application for
home confinement, noted the violence of his offenses, but that his offense of conviction –
racketeering conspiracy – is not a crime of violence, citing United States v. Davis, 139 S. Ct.
2319 (2019). (Defendant also cites United States v. Applins, 673 F.3d 59 (2d Cir. 2011), but the
Court did not see anything relevant in that decision.) (Doc. 486 at 3.) While § 3624(c) does not
provide for an appeal to this Court of the BOP’s decision, I nevertheless advise Defendant that
under Davis, racketeering conspiracy is not a crime of violence for purposes of 18 U.S.C. §
924(c)(3), but there is nothing in that case, or elsewhere in the law of which I am aware, that
prevents BOP, in making a home-confinement decision, from looking at the facts underlying a
racketeering conspiracy conviction to see if the inmate committed acts of violence – as
Defendant repeatedly did in this case.
          Case 7:14-cr-00476-CS Document 489 Filed 08/25/20 Page 2 of 3




defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is

experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with

one of the above.

       Defendant suggests that he fits within the fourth category, based on the risks to people

with asthma posed by the corona virus and the fact that the mother of his child is “incapacitated”

because she has three children for whom she cares. (Doc. 486 at 2.) According to the most

recent information from the Centers for Disease Control (“CDC”), moderate to severe asthma

might be a risk factor for a severe case of COVID-19, but Defendant does not claim to have a

moderate to severe case, nor do his medical records show that he does. To the contrary, his

medical records show that his asthma is intermittent and well controlled by an inhaler he uses

when necessary, and that as of October 1, 2018, he had not had an asthma attack in over a year.

Further, Defendant is housed at FCI Allenwood, which has not had any inmate cases of COVID-

19. Defendant’s mild case of one condition that might put him at increased risk, in a facility

where the virus has not gotten a foothold, does not amount to an extraordinary and compelling

circumstance. Nor does the fact that Defendant’s imprisonment has left his child’s mother to

raise the child alone. That unfortunate situation is almost always present when a parent goes to

prison. Nor is there any indication that the child’s mother cannot handle three children or is

failing the child in any way. Thus, I find that the factors to which Defendant points do not, singly

or in combination, rise to the level of extraordinary and compelling circumstances.



                                                  2
          Case 7:14-cr-00476-CS Document 489 Filed 08/25/20 Page 3 of 3




        Even if they did, I would still have to consider the § 3553(a) factors. Defendant’s offense

was serious. He was sentenced to 108 months’ imprisonment for his involvement in a violent

gang that caused major harm to the community. He participated in three shootings, during two

of which he personally discharged a firearm. At the time he was sentenced, he had six prior

convictions, two of which were for felonies and three of which involved a weapon or violence,

and he had had two orders of protection issued against him. It would undermine several of the

3553(a) factors to release Defendant to home now, when he has served approximately 68 months

of his sentence. Doing so would not sufficiently reflect the seriousness of the offense or address

Defendant’s lack of respect for the law; would introduce unwarranted sentencing disparities;

would not sufficiently deter Defendant and others; and would not sufficiently address the need to

protect the public from further crimes of Defendant. Accordingly, on balance, even if Defendant

had shown extraordinary and compelling circumstances, the § 3553(a) factors would outweigh

them.

        The motion is therefore denied. The Clerk of Court is respectfully directed to terminate

Doc. 486 and to send a copy of this Order to Anthony Ford, No. 71756-054, FCI Allenwood

Medium, Federal Correctional Institution, P.O. Box 2000, White Deer, PA 17887.

Dated: August 25, 2020
       White Plains, New York


                                              ____________________________
                                              CATHY SEIBEL, U.S.D.J.




                                                 3
